Citation Nr: 1702788	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  08-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Propriety of the discontinuance of the award of a total disability rating based on individual unemployability (TDIU), from October 1, 1999.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2007, the RO issued a rating decision advising the Veteran that it proposed to discontinue his TDIU benefits.  Following notice of the proposed reduction, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in January 2008.  A transcript of the hearing is of record.  Thereafter, in the February 2008 rating decision, the RO discontinued the Veteran's TDIU, effective October 1, 1999.

The Veteran testified before a now retired Veterans Law Judge (VLJ) at a Board hearing in September 2011.  A transcript of the hearing has been associated with the claims file.  

In a February 2012 decision, the Board, in pertinent part, remanded the issue of entitlement to restoration of a TDIU for further evidentiary development.

Subsequently, in a March 2014 Board decision, the issue was remanded to schedule the Veteran for a Board hearing following retirement of the VLJ who conducted the September 2011 hearing.

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

Thereafter, in a June 2015 decision, the Board, in relevant part, found that the discontinuance the TDIU was proper and denied restoration of a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an April 2016 memorandum decision, CAVC set aside the Board's June 2015 decision to the extent that it denied restoration of a TDIU and remanded the claim to the Board.

The Board observes that in CAVC's memorandum decision, it was noted that the issue on appeal was mischaracterized as restoration of a TDIU.  It was determined that although the correct issue was adjudicated in the Board's decision, the appropriate characterization of the issue is whether it was proper to discontinue TDIU.  As such, the issue has been recharacterized as noted on the title page.

The Board notes that the issues of entitlement to service connection for skin cancer, TBI, a neck disability, cerebrovascular accident (CVA), prostate cancer, diabetes mellitus, headaches, papillary urothelial carcinoma, and posttraumatic stress disorder (PTSD); whether new and material evidence has been received to reopen the claims of service connection for residuals of a left wrist fracture, cataracts, renal cysts, and chronic obstructive pulmonary disease (COPD); entitlement to increased ratings for bilateral hearing loss, tinnitus, partial right foot drop, and polyneuropathy of the left lower extremity; entitlement to a TDIU; and entitlement to special monthly compensation (SMC) were remanded in the June 2015 decision.  However, a review of the record does not confirm that the requested development has been completed, and the appeal for the above-mentioned issues has not been returned to the Board for consideration.  Therefore, the issues are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but additional development is necessary prior to adjudicating the issue of propriety of the discontinuance of a TDIU.

In the February 2008 rating decision, it was noted that medical examination reports from the Department of Transportation (DOT) revealed that the Veteran passed physical requirements for Commercial Driver Transportation Fitness Determination.  While the record contains DOT medical examinations for the appellant's brother, the DOT medical examination reports referenced in the rating decision (with examination dates of June 21, 2004, May 8, 2005, and May 22, 2006) have not been associated with the claims file.  On remand, outstanding DOT medical examination reports should be obtained.

The Board observes that in an August 2007 Comprehensive Report of Investigation provided by the Department of Veterans Affairs Office of Inspector General (OIG), a number of documents, to include DOT physical examination reports, were identified and listed as exhibits to the report.  Although the investigation report has been associated with the claims file, the accompanying exhibits are not of record.  On remand, efforts to obtain exhibits for the OIG Comprehensive Report of Investigation must be made.

Additionally, the February 2008 rating decision indicates that VA records showed a lease agreement between Floyd Trucking, Inc., the appellant, and his son dated in June 2006.  However, the identified lease is not of record.  The Board notes that the lease agreement is also identified as an exhibit in the OIG Comprehensive Report of Investigation.  On remand, records related to the Veteran's employment, to include any lease agreements, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all US Department of Transportation physical examination reports regarding the Veteran, as well as any reports of physical examinations performed pursuant to any state commercial driver's license requirements.  

Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.  If the search for these records is negative, that should be noted and the Veteran must be informed.

2.  Contact the VA's OIG in North Little Rock, Arkansas, and any other appropriate record holders, to obtain any information and evidence associated with the VA's OIG's August 2007 Comprehensive Report of Investigation.  Specifically, efforts should be made to obtain all exhibits identified in the report.

Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.  If the search for these records is negative, that should be noted and the Veteran must be informed.

3.  Send a request for Employment Information, VA Form 21-4192, to the Veteran's former employer(s), to include Floyd Trucking, Inc.  Specifically, a request for lease agreements, independent contract agreements, and/or employment contracts must be made.  If additional information is required, contact the Veteran for the required information.

Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.  If the search for these records is negative, that should be noted and the Veteran must be informed.

4.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




